



EXHIBIT 10.1
TERM LOAN AGREEMENT


THIS TERM LOAN AGREEMENT (this "Agreement") is entered into as of September 21,
2018, by and between Vicon Industries, Inc., a New York corporation
("Borrower"), and NIL Funding Corporation, a Delaware corporation ("Lender").


RECITALS


Borrower has requested that Lender extend credit to Borrower as described below,
and Lender has agreed to provide such credit to Borrower on the terms and
conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Lender and Borrower hereby agree as follows:


ARTICLE I
LOAN TERMS


SECTION 1.1.    FACILITY A LOAN.


(a)    Facility A Loan. Subject to the terms and conditions of this Agreement,
Lender hereby agrees to make, in a single advance, a loan to the Borrower on the
date hereof, in the amount of $1,796,000, the proceeds of which shall be used to
satisfy certain existing indebtedness of the Borrower to the Lender. Borrower's
obligation to repay the Facility A Loan shall be evidenced by that certain
promissory note of even date herewith ("Facility A Promissory Note"), all terms
of which are incorporated herein by this reference.
    
(b)    Limitation on Facility A Outstanding Indebtedness. Outstanding
indebtedness under the Facility A Loan, shall not at any time exceed an
aggregate of Eighty Five and No/100 percent (85.0%) of Borrower's eligible
accounts receivable that are less than ninety (90) days old, plus Seventy Five
and No/100 percent (75.0%) of Borrower's eligible accounts receivable that are
between ninety (90) and one hundred twenty (120) days old, plus Sixty Five and
No/100 percent (65.0%) of any of Borrower’s eligible accounts receivable which
represent an obligation of any state or municipal government or of the United
States government or any political subdivision thereof that are less than ninety
(90) days old, plus Sixty Five and No/100 percent (65.0%) of any of Borrower’s
eligible accounts receivable which represent an obligation of an account debtor
located in a foreign country that are less than ninety (90) days old. All of the
foregoing shall be determined by Lender upon receipt and review of all
collateral reports required hereunder and such other documents and collateral
information as Lender may from time to time reasonably require. Borrower
acknowledges that said borrowing base was established by Lender with the
understanding that, among other items, the aggregate of all returns, rebates,
discounts, credits and allowances for the immediately preceding three (3) months
at all times shall be less than five percent (5%) of Borrower's gross sales for
said period. If such dilution of Borrower's accounts for the immediately
preceding three (3) months at any time exceeds five percent (5%) of Borrower's
gross sales for said period, or if there at any time exists any other matters,
events, conditions or contingencies which Lender reasonably believes may affect
payment of any portion of Borrower's accounts, Lender, in its reasonable
discretion, may reduce the foregoing advance rate against eligible accounts
receivable to a percentage appropriate to reflect such additional dilution
and/or establish additional reserves against Borrower's eligible accounts
receivable.


As used herein, "eligible accounts receivable" shall consist solely of trade
accounts created in the ordinary course of Borrower's business, upon which
Borrower's right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Lender has a perfected
security interest of first priority, and shall not include:


(i)    any account that has been outstanding more than 120 days from the date of
the invoice;







--------------------------------------------------------------------------------





(ii)    that portion of any account for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted;


(iii)    any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;


(iv)    that portion of any account, which represents interim or progress
billings or retention rights on the part of the account debtor;


(v)    any account which represents an obligation of any account debtor when
twenty percent (20%) or more of Borrower's accounts from such account debtor are
not eligible pursuant to (i) above;


(vi)    that portion of any account from an account debtor which represents the
amount by which Borrower's total accounts from said account debtor exceeds
twenty-five percent (25%) of Borrower's total accounts;


(vii)    any account as to which there is a dispute, offset, defense, or
counterclaim with respect to the goods delivered or work performed giving rise
to the account; and


(viii)    any account deemed ineligible by Lender when Lender, in its reasonable
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.


(c)    Borrowing and Repayment. Amounts borrowed under the Facility A Loan and
repaid may not be reborrowed. Amounts owed under the Facility A Loan shall never
exceed the maximum principal amount permitted pursuant to Section 1.1(b). In the
event indebtedness under the Facility A Loan does exceed the maximum amount
permitted pursuant to Section 1.1(b), Borrower shall immediately pay to Lender
such amount necessary for the amount outstanding thereunder to be in compliance
with the terms of Section 1.1(b).
    
SECTION 1.2.    FACILITY A INTEREST. The outstanding principal balance of the
Facility A Loan shall bear interest at the rate of Eight and 85/100 percent
(8.85%) per annum.


SECTION 1.3.    FACILITY B LOAN. Subject to the terms and conditions of this
Agreement, Lender hereby agrees to make, in a single advance, a loan to the
Borrower on the date hereof, in the amount of $3,804,000, the proceeds of which
shall be used to satisfy certain existing indebtedness of the Borrower to the
Lender. Borrower's obligation to repay the Facility B Loan shall be evidenced by
that certain promissory note of even date herewith ("Facility B Promissory
Note"), all terms of which are incorporated herein by this reference.


SECTION 1.4.    FACILITY B INTEREST/FEES.


(a)    Interest. The outstanding principal balance of the Facility B Loan shall
bear interest at the rate of Eight and 85/100 percent (8.85%) per annum.


(b)    Borrowing and Repayment. Amounts borrowed under the Facility B Loan and
repaid may not be reborrowed.     


SECTION 1.5.    GUARANTIES. The payment and performance of all indebtedness and
other obligations of Borrower to Lender arising under the Facility A Loan, the
Facility B Loan, and this Agreement shall be guaranteed jointly and severally by
IQinVision, Inc. ("IQin"), TeleSite U.S.A, Inc. (“TeleSite”), Vicon Industries
Limited (“Vicon Industries”), and Vicon Systems Ltd. (“Vicon Systems”) and any
other subsidiary of Borrower (collectively, the “Guaranty Agreements”).







--------------------------------------------------------------------------------





SECTION 1.6    COLLATERAL.    As security for all indebtedness and other
obligations of Borrower to Lender, Borrower, hereby grants to Lender security
interests of first priority in all Borrower's property, subject to certain
exceptions pursuant to the terms of the Borrower Security Agreement (as defined
herein).


All of the foregoing shall be evidenced by and subject to the terms of such
security agreements (the “Borrower Security Agreement”), financing statements,
and other documents as Lender shall reasonably require, all in form and
substance satisfactory to Lender. Borrower shall pay to Lender immediately upon
demand the full amount of all charges, costs and expenses (to include fees paid
to third parties), expended or incurred by Lender in connection with any of the
foregoing security, including without limitation, filing and recording fees and
costs of appraisals, audits and title insurance; provided that the cost of such
appraisals, audits and title insurance shall not exceed $500.


In addition, IQin, TeleSite, Vicon Industries, and Vicon Systems shall grant
security interests of first priority on all of their respective property
(collectively, with the Borrower Security Agreement, the “Security Agreements”),
subject to certain exceptions as set forth in the Security Agreements. Further,
Vicon shall execute a deposit account control agreement with Lender, in form and
substance satisfactory to Lender (the “DACA”).


SECTION 1.7    COMMITMENT FEE. Borrower shall pay to Lender a non-refundable
commitment fee for the Facility A Loan and the Facility B Loan equal to Fifty
Six Thousand and No/100 Dollars ($56,000.00), which fee shall be due and payable
in full on the date hereof.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Lender, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Lender subject to
this Agreement.


SECTION 2.1.    LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of New York, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required.


SECTION 2.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, guaranty, security agreement, instrument and other document
required hereby or at any time hereafter delivered to Lender in connection
herewith (collectively, the "Loan Documents") have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.


SECTION 2.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.


SECTION 2.4.    LITIGATION. There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Lender in
writing prior to the date hereof.


SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statements of Borrower for the year ended September 30, 2017, and all interim
financial statements delivered to Lender since said date, true copies of which
have been delivered or made available by Borrower to Lender prior to the date
hereof, (a) are complete and correct and present fairly the financial condition
of Borrower, (b) disclose all liabilities of Borrower that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting





--------------------------------------------------------------------------------





principles consistently applied. Since the dates of such financial statements
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Lender
or as otherwise permitted by Lender in writing.


SECTION 2.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.


SECTION 2.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8.    PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all material permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable law.


SECTION 2.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.


SECTION 2.10.    OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.


SECTION 2.11.    ENVIRONMENTAL MATTERS. Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.
SECTION 2.12    SUBSIDIARIES; EQUITY INTERESTS. Schedule 2.12 sets forth the
name, address of principal place of business, jurisdiction of formation and US
taxpayer identification number (or in the case of a non-US Subsidiary that does
not have a US taxpayer identification number, its unique identification number
issued to it by its jurisdiction of formation) of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of equity interest owned by
the Borrower, and there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments relating to any equity interest
of the Borrower or any Subsidiary. "Subsidiary" as to the Borrower, means any
corporation, partnership, limited liability company, joint venture, business
entity, trust or estate of or in which more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
capital stock of any other class of such corporation may have voting power upon
the happening of a contingency), (b) the interest in the capital or profits of
such partnership, limited liability company, or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled through one or more intermediaries, or both, by
such Person. Unless otherwise qualified, all references to a "Subsidiary" or to
"Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. All of the outstanding equity interests in each Subsidiary have
been validly issued, are fully paid and non-assessable and are owned by the
Borrower free and clear of all Liens except





--------------------------------------------------------------------------------





those created under the Loan Documents. All of the outstanding equity interests
in the Borrower have been validly issued, are fully paid and non-assessable.


SECTION 2.13    INTELLECTUAL PROPERTY.


(a)All domestic and foreign patents, patent applications, copyrighted works,
copyright applications, and registrations, trade names, trademarks and service
marks, registered trademarks, and trademark applications, registered service
marks and service mark applications which are used by, owned by or licensed to
the Borrower or any of its Subsidiaries (collectively, the "Intellectual
Property") are listed on Schedule 2.13, which schedule indicates, with respect
to each, the nature of the Borrower's interest therein and the expiration date
thereof or the date on which the Borrower’s interest therein terminates.


(b)(i) Use of the Intellectual Property and any other intellectual property used
by the Borrower and its Subsidiaries does not require the consent of any other
person and the same is freely transferable; (ii) the Intellectual Property is
owned exclusively by the Borrower, free and clear of any attachments, liens,
encumbrances, or adverse claims; and (iii) neither the Borrower's or its
Subsidiaries’ present or contemplated activities, products, or services
infringe, misappropriate, dilute, impair, or constitute unfair competition with
respect to any patent, trade name, trademark, copyright, or other proprietary
rights of others.


(c)No other person has an interest in or right or license to use, or the right
to license others under, the Intellectual Property. There is no infringement of
any of the Intellectual Property by others, nor is any of the Intellectual
Property subject to any outstanding order, decree, judgment, stipulation,
settlement, lien, charge, encumbrance, or attachment. No claim or demand has
been made and no proceeding has been filed or, to the knowledge of Borrower, is
threatened to be filed charging the Borrower with infringement of any patent,
trade name, trademark, service mark, or copyright. There are no royalties, fees,
or other payments payable by or on behalf of the Borrower or the Subsidiaries to
any person with respect to any of the Intellectual Property.


SECTION 2.14    COLLECTION ACCOUNT. The Collection Account (as defined in
Section 4.12) is the only account to which Subsidiaries have been instructed by
the Borrower to send Collections (as defined in Section 4.12), and it is the
only account where Borrower shall send Collections. The Borrower has not granted
any person other than Lender, a lien on the Collection Account. The Borrower
acknowledges that all Collections received by it or its Subsidiaries are held
and shall be held in trust for the benefit of the Lender until deposited into
the Collection Account within two (2) Business Days after receipt as required
herein.
SECTION 2.15    BANK ACCOUNTS. Neither Borrower nor any of its domestic
subsidiaries currently maintain any kind of bank account in any foreign
jurisdiction.
ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS OF LOAN. The obligation of Lender to loan funds
contemplated by this Agreement is subject to the fulfillment to Lender's
satisfaction of all of the following conditions:


(a)    Approval of Lender Counsel. All legal matters incidental to the
transactions contemplated hereby shall be satisfactory to Lender's counsel.


(b)    Documentation. Lender shall have received, in form and substance
satisfactory to Lender, each of the following, duly executed:


(i)    This Agreement and each promissory note or other instrument or document
required hereby.
(ii)    Security Agreements executed by Borrower, IQin, TeleSite, Vicon
Industries, and Vicon Systems;





--------------------------------------------------------------------------------





(iii)    Guaranty Agreements executed by IQin, TeleSite, Vicon Industries, and
Vicon Systems;
(iv)    Deposit Account Control Agreement executed by Borrower.
(v)    (A) a certificate of the Secretary of Borrower certifying the current
Articles of Incorporation and Bylaws of Borrower; (B) a true and complete copy
of resolutions adopted by the Board of Directors of Borrower; and (C) a
certificate executed by the Secretary of Borrower certifying as to the
incumbency and genuineness of the signature of each officer of the Borrower;
(vi)    (A) a certificate of the Secretary of IQin certifying the current
Articles of Incorporation and Bylaws of IQin; (B) a true and complete copy of
resolutions adopted by the Board of Directors of IQin; and (C) a certificate
executed by the Secretary of IQin, certifying as to the incumbency and
genuineness of the signature of each officer of IQin;
(vii)    (A) a certificate of the Secretary of TeleSite certifying the current
Articles of Incorporation of TeleSite; (B) a true and complete copy of
resolutions adopted by the Board of Directors of TeleSite; and (C) a certificate
executed by the Secretary of TeleSite, certifying as to the incumbency and
genuineness of the signature of each officer of TeleSite;
(viii)    (A) a certificate of an officer of Vicon Industries certifying the
current Certificate of Incorporation and Memorandum and Articles of Association
of Vicon Industries; (B) a true and complete copy of resolutions adopted by the
Board of Directors of Vicon Industries; and (C) a certificate executed by the
Board of Directors of Vicon Industries, certifying as to the incumbency and
genuineness of the signature of each officer of Vicon Industries;
(ix)    (A) a certificate of an officer of Vicon Systems certifying the current
Memorandum of Association and Articles of Association of Vicon Systems; (B) a
true and complete copy of resolutions adopted by the Board of Directors of Vicon
Systems; and (C) a certificate executed by the Board of Directors of Vicon
Systems, certifying as to the incumbency and genuineness of the signature of
each officer of Vicon Systems;
(x)    The Lender shall have received certificates as of a recent date of the
Borrower's good standing under the laws of each state where the Borrower is
incorporated and authorized to transact business;
(xi)    The Lender shall have received a certificate as of a recent date of
IQin’s good standing under the laws of the state where IQin is incorporated;
(xii)    The Lender shall have received a certificate as of a recent date of
TeleSite’s good standing under the laws of the state where TeleSite is
incorporated;
(xiii)    The Lender shall have received a certificate as of a recent date of
Vicon Industries’ good standing under the laws of the jurisdiction where Vicon
Industries is incorporated;
(xiv)    The Lender shall have received a certificate as of a recent date of
Vicon Systems’ good standing under the laws of the jurisdiction where Vicon
Systems is incorporated;
(xv)    An opinion of counsel to Borrower, IQin, TeleSite, Vicon Industries, and
Vicon Systems in form and content reasonably satisfactory to Lender and its
counsel;
(xvi)    Evidence of current hazard/casualty insurance and liability insurance
of Borrower and its Subsidiaries, in amounts and otherwise satisfactory to
Lender; and
(xvii)    Such other documents as Lender may reasonably require.


(a)Fees. Borrower shall reimburse Lender for all fees incurred herewith, up to
Twenty Thousand Five and No/100 Dollars ($25,000.00), and pay to Lender the
commitment fee described in Section 1.7.


(b)Valerus and ViconNet. Borrower shall deliver to Lender all source code,
object code, script, html files, and all supporting files and documents related
to all versions of the current and previous software, including all associated
with peripherals, storage devices, endpoints, and similar remote, network
devices related to Valerus Video Management Software and ViconNet Video
Management Software, which the Lender shall hold in escrow.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as any indebtedness of Borrower to Lender
remains outstanding, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Lender under any of the Loan





--------------------------------------------------------------------------------





Documents remain outstanding, and until payment in full of all obligations of
Borrower subject hereto, Borrower shall, unless Lender otherwise consents in
writing:


SECTION 4.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Lender, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Lender, at any reasonable time, to inspect,
audit and examine such books and records, to make copies of the same, and to
inspect the properties of Borrower.


SECTION 4.3.    FINANCIAL STATEMENTS. Provide to Lender all of the following, in
form and detail satisfactory to Lender:


(a)    not later than forty-five (45) days after and as of the end of each
fiscal quarter of Borrower, a financial statement of Borrower, prepared by
Borrower, to include balance sheet, income statement and statement of cash flows
and sources;


(b)    not later than fifteen (15) days after and as of the end of each month, a
borrowing base certificate, in the form attached hereto as Exhibit A, an aged
listing of accounts receivable and accounts payable, and a reconciliation of
accounts, and immediately upon each request from Lender, a list of the names,
addresses, and primary contact persons of all Borrower's account debtors (the
“Borrowing Base Certificate”);


(c)    not later than forty-five (45) days after and as of the end of each
fiscal quarter of Borrower, a compliance certificate, signed by an officer of
Borrower, certifying and evidencing compliance with the covenant contained in
Section 4.9 below;


(d)    together with each Borrower Base Certificate, the Borrower shall submit
to the Lender (i) a schedule of all depositary accounts maintained by Borrower,
(ii) the cash balance in each of the depositary accounts, and (iii) copies of
the monthly bank statement for each account,


(e)    not later than thirty (30) days after delivery of each Borrower Base
Certificate, the Borrower shall submit to the Lender a current bank statement
reconciliations for each account with respect to the monthly bank statements
delivered in connection with such Borrower Base Certificate; and


(f)    together with each Borrowing Base Certificate, the Borrower shall submit
to the Lender a detailed schedule of all Unencumbered Liquid Assets owned by
Borrower, in such form as Lender may reasonably require.


SECTION 4.4.    COMPLIANCE. Preserve and maintain all material licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply in all material respects with the
provisions of all documents pursuant to which Borrower is organized and/or which
govern Borrower's continued existence and with the requirements of all laws,
rules, regulations and orders of any governmental authority applicable to
Borrower and/or its business.


SECTION 4.5.    INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, and, if required, seismic property
damage and workers' compensation, with all such insurance carried with companies
and in amounts satisfactory to Lender, and deliver to Lender from time to time
at Lender's reasonable request schedules setting forth all insurance then in
effect, together with a lender’s loss payee endorsement for all such insurance
naming Lender as a lender loss payee.







--------------------------------------------------------------------------------





SECTION 4.6.    FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.


SECTION 4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Lender's satisfaction, for eventual payment thereof in
the event Borrower is obligated to make such payment.


SECTION 4.8.    LITIGATION. Promptly give notice in writing to Lender of any
litigation pending or threatened against Borrower with a claim in excess of Ten
Thousand and No/100 Dollars ($10,000.00).


SECTION 4.9.    BORROWER INVENTORY AND LIQUIDITY COVENANT. Borrower shall cause,
as of the end of each month hereafter, the sum of (i) the Qualified Inventory,
valued at the lower of cost or market value, plus (ii) Unencumbered Liquid
Assets, valued at the fair market thereof, to be not less than Five Million Two
Hundred Fifty Thousand and No/100 Dollars ($5,250,000.00). “Qualified Inventory”
means finished goods inventory that are (1) subject to the first lien security
interests in favor of Lender created by the Loan Documents, (2) held by Borrower
for sale in the ordinary course of the Borrower’s business, (3) located at the
Borrower’s facility at the address set forth herein or at other facilities the
addresses of which have been provided to Lender, (4) free and clear of all liens
and encumbrances in favor of any person other than the Lender, and (5) otherwise
acceptable to the Lender in its sole discretion but excluding obsolete and
damaged inventory, work in process, raw materials, inventory that fails to meet
government standards, and inventory otherwise not saleable at market value.
“Unencumbered Liquid Assets” shall mean the following assets owned by Borrower
(excluding assets of any retirement plan established pursuant to the Internal
Revenue Code, any employee pension plan or similar plan established pursuant to
the provisions of Section 408 the Internal Revenue Code, or any other retirement
plan or arrangement established pursuant to any other federal or state statute)
which (i) are not the subject of any lien, mortgage, encumbrance, security
interest, pledge, conditional sale, set-off right, title retention arrangement,
or any other arrangement with any creditor (other than pursuant to the Loan
Documents or any set-off or similar rights afforded to the financial institution
with whom such assets are maintained, so long as the Borrower has no funded
indebtedness with such financial institution) to have its claim satisfied out of
the asset (or proceeds thereof) prior to the general creditors of the Borrower,
and (ii) may be converted to cash by sale or other means within five (5)
business days:
(a)Cash;
(b)Demand deposits or interest-bearing time deposits, certificates of deposit or
similar banking arrangements held in the United States where either (i) such
deposits or other arrangements are held with banks or other financial
institutions which have capital and surplus of not less than $100,000,000 or
(ii) such deposits are fully FDIC-insured;
(c)Direct obligations of the United States of America in the form of United
States Treasury obligations or any governmental agency or instrumentality, whose
obligations constitute full faith and credit obligations of the United States of
America and which are regularly traded on a public market or exchange;
(d)Bonds and other fixed income instruments (including tax-exempt bonds) from
companies or public entities rated investment grade by one of the major rating
agencies, and mutual funds that invest substantially all of their assets in such
bonds and other fixed income instruments, either owned directly by the Borrower
or managed on the Borrower’s behalf by (i) any nationally recognized investment
advisor or (ii) any investment advisor who or which has assets under management
in excess of $250,000,000;
(e)Mutual funds or money market funds (but excluding “hedge funds”) that invest
substantially all of their assets in instruments described above in (a), (b),
(c), (d), and/or (e) above and which are quoted in either the Wall Street
Journal or Barron's.
(f)    Any common or preferred stock which is traded on a U.S. national stock
exchange or included in the National Market tier of NASDAQ and which (x) is
issued by a company with a market capitalization, as of the close of the most
recent trading day, of at least $500,000,000, (y) has, as of the close of the
most recent trading day, a per share price of at least $10, and (z) is not
subject to any restriction or limitation by applicable laws or agreements
governing the sale, transfer or other disposition thereof in the public market.





--------------------------------------------------------------------------------





SECTION 4.10.    NOTICE TO LENDER. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Lender in reasonable detail of: (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property in
excess of an aggregate of Thirty Five Thousand and No/100 Dollars ($35,000.00).


SECTION 4.11.    ADDITIONAL CAPITAL. In the event Borrower or any of its
Subsidiaries receives capital, in the form of debt or equity, Borrower shall
immediately pay to Lender Twenty Five Percent (25%) of the gross amount of such
new debt or equity, which amount shall be applied on a pro rata basis to the
outstanding indebtedness under the Facility A Promissory Note and the Facility B
Promissory Note.


SECTION 4.12    COLLECTION ACCOUNT. On or prior to the date hereof, Borrower
shall establish with the Depository Bank, or designate an existing account at
the Depository Bank, as the collection account (the “Collection Account”).
Borrower shall for itself, and cause each of its domestic Subsidiaries to,
immediately upon receipt of any Collections (and in any event within two
Business Days) deposit the same to the Collection Account. Borrower shall not,
and shall cause its domestic Subsidiaries not to, deposit or otherwise credit,
or cause or permit to be so deposited or credited, Collections to any other
account, and will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, cash or cash proceeds other than Collections and equity
and debt contributions (including other contributions) to the Collection
Account, except as may be otherwise provided by the Loan Documents. The
Collection Account shall be held at the Depository Bank or, with the consent of
Lender at another Eligible Institution and shall at all times be the subject of
one or more Account Control Agreements. “Depository Bank” has the meaning
specified in the DACA. “DACA” means the Deposit Account Control Agreement of
even date herewith, or executed in connection herewith, by and among Lender,
Borrower, and the Depository Bank, and each other control agreement entered into
in respect of an account maintained at a Depository Bank in the United States of
America into which Collections in the form of electronic funds transfers and
other items are paid directly by entities obligated to pay Borrower or any of
its domestic subsidiaries. “Eligible Institution” means a depository institution
organized under the laws of the United States of America or any state thereof or
the District of Columbia (or any domestic branch of a foreign bank authorized
under any such laws), (a) whose senior long-term unsecured debt obligations are
rated at least “A-” or better by Standard & Poor’s and “A3” or better by
Moody’s, and (b) which is subject to regulation regarding fiduciary funds on
deposit substantially similar to 12 C.F.R. Section 9.10(b), if applicable, and
(c) which has a combined capital and surplus of at least $100,000,000.
“Collections” means, with respect to any receivable in the United States of
America, all cash payments or proceeds of such receivable, whether in the form
of cash, checks, wire transfers, electronic transfers or any other form of cash
payment, including, without limitation, all cash proceeds of collateral with
respect to such receivable. Within five (5) business days for the date hereof,
Borrower shall cause the Depository Bank to provide Lender with online read only
access (without control) to monitor all of Borrower’s and Borrower’s domestic
subsidiaries bank accounts held at the Depository Bank. Borrower shall use
commercially reasonable efforts to provide equivalent access to Lender with
respect to the bank accounts of Borrower’s foreign subsidiaries as well as any
bank account (foreign or domestic) opened after the date hereof.
SECTION 4.13 TRANSFERS TO OPERATING ACCOUNTS. So long as there shall have
occurred no Event of Default hereunder, subject to the terms of the DACA,
Borrower may move funds on deposit in the Collection Account to operating and
payroll accounts from time to time in the ordinary course of business to satisfy
current obligations. Borrower shall for itself close, and Borrower shall cause
each of its domestic subsidiaries to close, all domestic deposit bank accounts
within thirty (30) days of the date hereof that are not subject to a deposit
account control agreement in favor of the Lender. Borrower shall not for itself,
and shall cause each of its domestic subsidiaries, to not open any type of bank
account, either in the United States or in any foreign jurisdiction, after the
date hereof, that is not subject to a deposit control account agreement in favor
of Lender.







--------------------------------------------------------------------------------





ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as any indebtedness of Borrower to
Lender remains outstanding, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Lender under any of the Loan
Documents remain outstanding, and until payment in full of all obligations of
Borrower, neither Borrower nor any of Borrower’s Subsidiaries, will without
Lender's prior written consent, which may be withheld in Lender’s sole and
absolute discretion:


SECTION 5.1.    USE OF FUNDS. Use any of the proceeds of loans contemplated
hereby except for the purposes stated in Article I hereof.


SECTION 5.2.    CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any calendar year in excess of an aggregate of Four Hundred Thousand
and No/100 Dollars ($400,000.00).


SECTION 5.3.    LEASE EXPENDITURES. Incur operating lease expense in any
calendar year in excess of an aggregate of Eight Hundred Thousand and No/100
Dollars ($800,000.00)


SECTION 5.4.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Lender, (b)
unsecured indebtedness of Borrower subordinated to Borrower’s indebtedness to
Lender on terms acceptable to Lender in its sole and absolute discretion, and
(c) indebtedness in respect of deposits or advances received in the ordinary
course of business. For clarification and avoidance of doubt, Lender is under no
obligation of any kind to consent to the creation, incurrence, or assumption of
any additional indebtedness of any kind by Borrower, and Lender may withhold its
consent to any additional Borrower indebtedness for any or no reason.


SECTION 5.5.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
business as conducted as of the date hereof; acquire all or substantially all of
the assets of any other entity; nor sell, lease, transfer or otherwise dispose
of all or a substantial or material portion of assets except in the ordinary
course of its business; provided however, that any subsidiary of Borrower may
merge into, or transfer its assets to, Borrower or any other subsidiary of
Borrower.


SECTION 5.6.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets as security for, any
liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Lender.


SECTION 5.7.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity other than to any direct or indirect
subsidiary of Borrower and trade credit extended on usual and customary terms in
the ordinary course of business.


SECTION 5.8.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of assets now owned or
hereafter acquired, except (a) any of the foregoing in favor of Lender or which
is existing as of, and disclosed to Lender in writing prior to, the date hereof,
(b) liens for taxes, assessments or similar charges, incurred in the ordinary
course of business and which are not yet due and payable, (c) pledges or
deposits made in the ordinary course of business to secure payment of workers’
compensation, or to participate in any fund in connection with workers’
compensation, unemployment insurance, old-age pensions or other social security
programs, liens or mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations incurred in the ordinary course of business and that
are not yet due and payable and liens of landlords securing obligations to pay
lease payments that are not yet due and payable or in default, (d) good-faith
pledges or deposits made in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount to be due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business,
(e) claims





--------------------------------------------------------------------------------





or liens for taxes, assessments or charges due and payable and subject to
interest or penalty that are being contested in good faith; provided that
reserves or other applicable provisions as shall be required by GAAP shall be
maintained, and (f) liens arising from operating leases and precautionary UCC
financing statement filings in respect thereof and equipment or other materials
that are not owned by Borrower or its subsidiaries located on the premises of
Borrower or such subsidiary in the ordinary course of business.


SECTION 5.9    SUBSIDIARY DIVESTITURE. Sell, pledge, encumber, or otherwise
assign any shares of stock or other interest in any Subsidiary.


SECTION 5.10    SUBSIDIARIES. Form or otherwise organize a Subsidiary or
dissolve or terminate a Subsidiary. Notwithstanding the foregoing, Lender shall
cause Vicon Deutschland GmbH (“Vicon Deutschland”) commence dissolution
proceedings within thirty (30) days from the date hereof, shall use commercially
reasonable efforts to complete such dissolution and shall cause all of Vicon
Deutschland’s assets to be contributed to Borrower.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.    The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:


(a)    Borrower shall fail to pay within three (3) business days when due any
principal, interest, fees or other amounts payable under any of the Loan
Documents.


(b)    Any financial statement or certificate furnished to Lender in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1) which is not cured within five (5) business days following the
occurrence of such default, except for any default in the performance of or
compliance with any obligation contained in Section 1.1(b) and (c) hereof, which
must be cured immediately.


(d)    Any default in the payment or performance of any obligation in excess of
$25,000, or any defined event of default, under the terms of any contract,
instrument or document (other than any of the Loan Documents) pursuant to which
Borrower has incurred any debt or other liability in excess of $25,000 to any
person or entity, including Lender.


(e)    Borrower shall become insolvent, or shall suffer or consent to or apply
for the appointment of a receiver, trustee, custodian or liquidator of itself or
any of its property, or shall generally fail to pay its debts as they become
due, or shall make a general assignment for the benefit of creditors; Borrower
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time ("Bankruptcy Code"), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or
Borrower shall file an answer admitting the jurisdiction of the court and the
material allegations of any involuntary petition; or Borrower shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
by any court of competent jurisdiction under the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors.


(f)    The filing of a notice of judgment lien in excess of $100,000 against
Borrower; or the recording of any abstract of judgment in excess of $100,000
against Borrower in any county in which Borrower has an interest in real
property; or the service of a notice of levy and/or of a writ of attachment or
execution, or other like process, against the assets of Borrower; or the entry
of a judgment against Borrower in excess of $100,000; or any involuntary
petition or proceeding pursuant to the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy,





--------------------------------------------------------------------------------





reorganization or other relief for debtors is filed or commenced against
Borrower, in each case, which is not lifted or discharged within 60 days of
filing.


(g)    The dissolution or liquidation of Borrower or any of its subsidiaries, or
any of its directors, stockholders or members, shall take action seeking to
effect the dissolution or liquidation of Borrower.


(h)    Any Material Adverse Change in the condition of Borrower or any of
Borrower’s Subsidiaries. “Material Adverse Change” means the occurrence of
events or circumstances which, if unchanged, could, as determined by Lender, in
Lender’s sole and absolute discretion, materially impair Borrower’s and its
subsidiaries’ collective: (i) financial condition, (ii) ability to meet its
financial obligations as they become due, or (iii) ability to conduct its
business as presently conducted.


(j)    Any Change in Control of the Borrower or any of its Subsidiaries without
the Lender’s prior written consent, which may be withheld for any or no reason.
For the purposes hereof, “Change of Control” shall mean the occurrence of any
one or more of the following events:
i.
an acquisition by any individual, entity or group, other than Lender or its
affiliates, of beneficial ownership of 20% or more of either (A) the
then-outstanding shares of common stock of the Borrower or any of its
Subsidiaries or (B) the combined voting power of the then-outstanding voting
securities of the Borrower or its Subsidiaries entitled to vote generally in the
election of directors; or

ii.
a change in the composition of the Board of Directors of the Borrower, such that
the individuals who, as of the date hereof, constitute the Board of Directors
(such Board shall be hereinafter referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors;
provided, however, that, for purposes of this Section any individual who becomes
a member of the Board of Directors subsequent to the date hereof, whose
election, or nomination for election by the Borrower’s stockholders, was
approved by a vote of at least a majority of those individuals who are members
of the Board and who were also members of the Incumbent Board (or deemed to be
such pursuant to this proviso) shall be considered as though such individual
were a member of the Incumbent Board.

(k)    Lender shall not have or shall cease to have a perfected first priority
lien on any of the collateral more particularly described in the Security
Agreements.
(l)    Borrower, any affiliate or Subsidiary of Borrower, or any third party
shall claim or assert that any provision of any of the Loan Documents is
unenforceable for any reason.
 
SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Lender's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Lender to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Lender shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any indebtedness subject hereto and to exercise any or all of the
rights of a beneficiary or secured party pursuant to applicable law. All rights,
powers and remedies of Lender may be exercised at any time by Lender and from
time to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.    NO WAIVER. No delay, failure or discontinuance of Lender in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval





--------------------------------------------------------------------------------





of any kind by Lender of any breach of or default under any of the Loan
Documents must be in writing and shall be effective only to the extent set forth
in such writing.


SECTION 7.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:    Vicon Industries, Inc.
135 Fell Court
Hauppauge, New York 11788
Attention: John M. Badke
(631) 952-2288
jbadke@vicon-security.com


LENDER:    NIL Funding Corporation
4838 Jenkins Avenue
North Charleston, South Carolina 29405
Attention: Michael Bender, Esq.
(843) 202-4325
benderm@intertechsc.com


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by electronic
mail, upon receipt.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS' FEES. Subject to the limitations
set forth in Section 3.1(c), Borrower shall pay to Lender immediately upon
demand the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside and in-house counsel
fees), expended or incurred by Lender in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents, Lender's continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Lender's rights and/or the
collection of any amounts which become due to Lender under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Lender or any other
person) relating to Borrower or any other person or entity.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Lender's prior written consent, which may be withheld in Lender’s sole and
absolute discretion. Lender reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Lender's rights and benefits under each of the Loan Documents. In connection
therewith, Lender may disclose all documents and information which Lender now
has or may hereafter acquire relating to any credit subject hereto, Borrower or
its business, any guarantor hereunder or the business of such guarantor, if any,
or any collateral required hereunder.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Lender with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person





--------------------------------------------------------------------------------





or entity shall be a third party beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any other of the
Loan Documents to which it is not a party.


SECTION 7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Carolina. In the
event no party makes demand for arbitration pursuant to Section 7.11 of the Loan
Agreement, any legal suit, action or proceeding arising out of or relating to
Loan Agreement, any of the documents related thereto, the transactions
contemplated hereby or thereby shall be instituted in the Federal Courts of the
United States of America or the State Courts of the State of South Carolina and
County of Charleston, and the Borrower irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding. The
Borrower irrevocably waives and agrees not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.


SECTION 7.11.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in South Carolina selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a lender of the protections afforded
to it under 12 U.S.C. §91 or any similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before, during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any





--------------------------------------------------------------------------------





party to submit any dispute to arbitration or reference hereunder, including
those arising from the exercise of the actions detailed in sections (i), (ii)
and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of South Carolina or a neutral retired judge of
the state or federal judiciary of South Carolina, in either case with a minimum
of ten years experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated. The arbitrator will determine whether or not an
issue is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of South Carolina and may grant
any remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the South Carolina Rules of Civil Procedure or other
applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


SECTION 7.12    WAIVER OF JURY TRIAL.    WITHOUT INTENDING IN ANY WAY TO LIMIT
THE PARTIES’ AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH HEREIN, TO THE
EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE
ARBITRATOR OR BY





--------------------------------------------------------------------------------





ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE
ARBITRATED, BORROWER AND LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY BORROWER AND LENDER, AND BORROWER AND LENDER HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED
TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


SECTION 7.13 RELEASE. In consideration of the Lender agreeing to execute the
Loan Agreement and consummate the transactions contemplated thereby, Borrower
releases and holds harmless the Lender and its affiliates, subsidiaries,
parents, agents, employees, officers, directors, owners, insurers, heirs,
partners, associates, attorneys, insurance carriers, and assigns from any and
all claims, demands, damages, actions, causes of action, or suits at law or in
equity, both known and unknown, foreseen and unforeseen, including, but not
limited to, those relating to the any previous loans from Lender to Borrower,
any actions that occurred while Lender was a shareholder of Borrower,
transactions contemplated by the Loan Agreement, the administration thereof or
any business communications and dealings among Borrower and/or any Subsidiary
and the Lender concerning the transactions contemplated thereby through the date
of execution hereof.


Section 7.14    WAIVER.


(a)    Borrower hereby absolutely, unconditionally, irrevocably and expressly
forever waives, and agrees that it will not exercise or otherwise enforce, any
and all rights of setoff, recoupment, abatement or reduction or other claims or
counterclaims respecting any payment due (whether as scheduled or required, upon
acceleration or as sought in any action, suit or proceeding by the Lender) under
this Agreement, any other Loan Document or any other agreement, facility or
relationship with the Lender that may now or hereafter be accorded to the
Borrower under applicable law or otherwise.


(b)    In any dispute with the Lender, the Borrower covenants and agrees that it
will not seek, recover or retain any, and the Borrower hereby expressly waives
any and all, special, exemplary, punitive, statutory and/or consequential
damages (whether through action, suit, counterclaim or otherwise and whether in
contract, tort, strict liability or otherwise) to the extent waiver is not
limited under applicable law.


SECTION 7.15    NO FIDUCIARY RELATIONSHIP. The Borrower acknowledges and agrees
that its sole relationship with the Lender is that of debtor and creditor,
respectively, and that no term or provision of this Agreement or any other Loan
Document is intended to create, nor shall any such term or provision be deemed
or construed to have created, any joint venture, partnership, trust, agency or
other fiduciary relationship with the Borrower, any of its Subsidiaries or any
affiliate thereof. The Borrower acknowledges and agrees that the Borrower has
independently and fully reviewed and evaluated the Loan Documents, the
transactions contemplated thereunder and the potential effects of such
transactions on the assets, business, operations, properties and condition
(financial or otherwise) of each of the Borrower, its Subsidiaries, affiliates,
shareholders, which review and evaluation was made (i) together with counsel and
(to the extent deemed prudent by the Borrower) financial and other advisors to
the Borrower, and (ii) without any reliance upon any oral or written advice,
analysis or assurance of any kind whatsoever from the Lender or any of Lender’s
subsidiaries, affiliates, officers, agents, employees, attorneys, or advisors.


SECTION 7.16    RELIANCE. The Lender shall be entitled to rely upon any notice,
consent, certificate, affidavit, statement, paper, document, writing or other
communication (which to the extent permitted hereunder may





--------------------------------------------------------------------------------





be by telecopy or telephone) reasonably believed by the Lender to be genuine and
to have been signed, sent or made by the proper person or persons, and upon
opinions and advice of legal counsel (including counsel for the Borrower or its
Subsidiaries), independent public accountants and other experts selected by the
Lender. The Lender shall be entitled to rely, and in entering into this
Agreement and the other Loan Documents in fact has relied, upon the
representations, warranties and other information respecting the Borrower and
its Subsidiaries contained in this Agreement and the other Loan Documents
notwithstanding any investigation, analysis or evaluation that may have been
made or from time to time may be made by the Lender or its designees of all or
any part of the assets, business, operations, properties or condition (financial
or otherwise) of the Borrower, its Subsidiaries or any other person.


SECTION 7.17    INDEMNIFICATION. The Lender and its participants, affiliates,
subsidiaries, and designees, and their respective directors, officers,
employees, attorneys and agents (together with the Lender, each an
"indemnitee"), shall not incur any liability for any acts or omissions (and the
Borrower expressly waives any and all related claims and actions against each
indemnitee), and each indemnitee shall be indemnified, reimbursed and held
harmless by the Borrower and its Subsidiaries on demand, and (at the request of
the Lender) defended at the expense of the Borrower and its Subsidiaries with
counsel selected by the Lender, from and against any and all claims,
liabilities, losses and expenses (including, without limitation, the
disbursements, expenses and fees of their respective attorneys) that may be
imposed upon, incurred by or asserted against any indemnitee, in each case
arising out of or related directly or indirectly to this Agreement, any previous
agreement between Borrower, any of its Subsidiaries, and Lender, any other Loan
Document, any of the collateral more particularly described in any security
agreement, any previous loan from Lender to Borrower, or the relationship
between any indemnitee and Borrower or its Subsidiaries; provided, however, that
the Borrower and its Subsidiaries shall not have any obligation to any
indemnitee under this Section 7.16 for any matter caused by the gross negligence
or willful misconduct of such indemnitee. The preceding general exculpation and
indemnification is not intended (and shall not be deemed or construed) to in any
way qualify, condition, diminish, restrict, limit or otherwise affect any (and
is in addition to each) other release, waiver, consent, acknowledgment,
agreement or other term or provision of this Agreement or any other Loan
Document.


SECTION 7.18    FURTHER ASSURANCES.    The Borrower agrees to do such further
acts and things and to execute and deliver such statements, assignments,
agreements, instruments and other documents as the Lender from time to time
reasonably may request in connection with the administration, maintenance,
enforcement or adjudication of this Agreement and the other Loan Documents in
order (a) to evidence, confirm, perfect or protect any security interest or
other lien granted or required to have been granted under this Agreement and the
other Loan Documents, (b) to give the Lender or its designee confirmation and
assurance of the Lender's rights, powers, privileges, remedies and interests
under this Agreement, the other Loan Documents and applicable law, (c) to better
enable the Lender to exercise any such right, power, privilege or remedy, or (d)
to otherwise effectuate the purpose and the terms and provisions of this
Agreement and the other Loan Documents, each in such form and substance as may
be acceptable to the Lender.
    
SECTION 7.19    INTERPRETATION.    The parties acknowledge and agree that: each
party and its counsel have reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision; the normal rule of
construction, to the effect that any ambiguities are resolved against the
drafting party, shall not be employed in the interpretation of it; and its terms
and provisions shall be construed fairly as to all parties hereto and not in
favor of or against any party, regardless of which party was generally
responsible for the preparation of this Agreement.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.


Vicon Industries, Inc.
 
 
By: /s/ John M. Badke
Name: John M. Badke
Its: Chief Operating Officer and Chief Financial Officer







NIL Funding Corporation
 
 
By: /s/ Michael Bender
Name: Michael Bender
Its: Secretary
 












--------------------------------------------------------------------------------





Exhibit A


exhibita.jpg [exhibita.jpg]

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







Schedule 2.12




Subsidiary Name


Jurisdiction of
Incorporation


Foreign Qual.
Parent


Shares Owned


% Ownership


Tax Payer ID #
Principal Place of Business
Vicon Industries Limited
United Kingdom
None
Vicon Industries, Inc.
600,000
100%
'01551194
Unit 4, Nelson Industrial Park, Hedge End, Southampton SO30 2JH
TeleSite U.S.A., Inc.
New Jersey
None
Vicon Industries, Inc.
1,251
100%
22-3128584
135 Fell Court, Hauppauge, NY 11788
Vicon Systems Ltd.
Israel
None
TeleSite U.S.A., Inc.
261
100%
51 213755 5
13 Gan Rave Street, Industrial Zone PO Box 41, Yavne 81100
IQinVision, Inc.
California
 
Vicon Industries, Inc.
 
100%
33-0831423
135 Fell Court, Hauppauge, NY 11788







Schedule 2.13


Trademarks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Owner
Trademark
Country
Status
Appl. No.
Filing Date
Reg. No.
Reg. Date
Goods
Action Due
Due Date
Vicon Industries Inc.
CRUISER
U.S.
Registered
86/147,317
12/18/2013
4,837,380
10/20/2015
Pan, tilt and zoom (PTZ) camera; dome camera. Cl. 9
Aff of Use - 6 Year
10/20/2021
Vicon Industries Inc.
CRUISER
European Union
Registered
11312741
12/18/2012
11312741
4/25/2013
Pan, tilt and zoom camera used in connection with video surveillance and
security applications; dome camera used in connection with video surveillance
and security applications. Cl. 9
First Renewal
12/18/2022
Vicon Industries Inc.
HD EXPRESS
U.S.
Registered
85/691,653
7/31/2012
4,871,000
12/15/2015
Multi-channel, embedded network video recorder (NVR) for recording video from
security cameras. Cl. 9
Aff of Use - 6 Year
12/15/2021






--------------------------------------------------------------------------------





Vicon Industries Inc.
HD EXPRESS
European Union
Registered
11098738
8/6/2012
11098738
12/20/2012
Multi-channel, embedded network video recorder (NVR) for recording video from
security cameras. Cl. 9
First Renewal
8/6/2022
IQinVision, Inc.
IQINVISION
U.S.
Registered
76/300,951
8/16/2001
2,648,929
11/12/2002
Digital cameras for use with computers. Cl. 9
Next Renewal
11/12/2022
IQinVision, Inc.
IQINVISION & Design
U.S.
Registered
76/373,813
2/20/2002
2,666,339
12/24/2002
Digital cameras for use with computers. Cl. 9
Next Renewal
12/24/2022
Vicon Industries Inc.
KOLLECTOR
European Union
Registered
8421893
7/13/2009
8421893
1/21/2010
Multi-channel digital recorder, which may also be used for transferring files to
computer stations. Cl. 9
First Renewal
7/13/2019
Vicon Industries Inc.
KOLLECTOR
U.S.
Registered
76/204,794
2/5/2001
2,510,152
11/20/2001
Multi-channel digital recorder, which may also be used for transferring files to
computer stations. Cl. 9
Next Renewal
11/20/2021






--------------------------------------------------------------------------------





Vicon Industries Inc.
MISC. DESIGN (Three V Design)
U.S.
Registered
73/507,506
11/6/1984
1,349,060
7/16/1985
HOUSING FOR VIDEO CAMERAS; CAMERA MOUNTS; AND CONSOLES FOR TELEVISION
SURVEILLANCE EQUIPMENT; TELEVISION SURVEILLANCE EQUIPMENT, NAMELY, PAN AND TILT
DRIVES, SCANNERS, VIDEO SWITCHES, REMOTE CONTROL UNITS FOR POSITIONING TV
CAMERAS AND/OR LENSES; AUDIO MODULATORS AND DEMODULATORS; VIDEO AMPLIFIERS;
MOTION DETECTORS; DISPLAY GENERATORS; DIFFERENTIAL GROUND-LOOP CONNECTORS;
CAMERA IDENTIFIERS; VIDEO DISPLAY INSERTER/SPLITTERS; VIDEO CAMERA LENSES; RELAY
BOXES; ILLUMINATORS; AND TV SURVEILLANCE ACCESSORY EQUIPMENT, NAMELY, BLOWERS,
SUNSHIELDS, WASHERS, WIPERS, AND HEATERS. Cl. 9
Next Renewal
7/16/2025






--------------------------------------------------------------------------------





Vicon Industries Inc.
PILOT LITE
European Union
Registered
8421737
7/13/2009
8421737
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes, primarily comprised of video signal router and software therefor. Cl.
9
First Renewal
7/13/2019
Vicon Industries Inc.
PILOT PLUS
European Union
Registered
8421281
7/13/2009
8421281
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes, primarily comprised of video signal router and software therefor. Cl.
9
First Renewal
7/13/2019
Vicon Industries Inc.
PILOT SELECT
European Union
Registered
8421984
7/13/2009
8421984
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes comprised primarily of card cage featuring switcher boards, motherboard
and line sync board, internal central processing unit and encoded chip cards
containing programming used to record date, time and title of video, video
signal router and software therefore. Cl. 9
First Renewal
7/13/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
PILOT ULTRA
European Union
Registered
8421935
7/13/2009
8421935
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes comprised primarily of card cage, switcher boards, mother board, line
sync board, video signal router and software therefore, central processing unit
(CPU) preloaded with a computer operating system and graphic configuration
software and CDU (communication distribution unit), consisting of computer
hardware and software for sending signals to operate cameras, monitors, keypads,
RS-232 port and titling. Cl. 9
First Renewal
7/13/2019
IQinVision, Inc.
Q & Design
U.S.
Registered
76/300,950
8/16/2001
2,609,566
8/20/2002
Computerized digital cameras for use in security and surveillance applications.
Cl. 9
Next Renewal
8/20/2022
Vicon Industries Inc.
ROUGHNECK
European Union
Registered
8421802
7/13/2009
8421802
1/21/2010
Impact resistant cameras for security systems. Cl. 9
First Renewal
7/13/2019
Vicon Industries Inc.
ROUGHNECK
U.S.
Registered
76/204,792
2/5/2001
2,506,897
11/13/2001
Impact resistant cameras for security systems. Cl. 9
Next Renewal
11/13/2021
Vicon Industries Inc.
SURVEYOR
U.S.
Registered
85/312,302
5/4/2011
4,156,696
6/12/2012
Camera domes. Cl. 9
Aff of Use - 6 Year
6/12/2018
Vicon Industries Inc.
SURVEYOR
European Union
Registered
8421406
7/13/2009
8421406
1/21/2010
Camera domes. Cl. 9
First Renewal
7/13/2019
Vicon Industries Inc.
SURVEYOR & Design
European Union
Registered
8421695
7/13/2009
8421695
2/22/2010
Camera domes. Cl. 9
First Renewal
7/13/2019
Vicon Industries Inc.
SURVEYOR VFT
U.S.
Registered
77/713,572
4/14/2009
3,705,071
11/3/2009
Camera domes. Cl. 9
First Renewal
11/3/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Canada
Registered
583,417
5/5/1987
TMA342268
6/30/1988
Housing for video cameras; camera mounts; and consoles for television
surveillance equipment; television surveillance equipment - namely, pan and tilt
drives, scanners; video switches; remote control units for positioning TV
cameras and/or lenses; audio modulators and demodulators; video amplifiers;
motion detectors; display generators; differential ground-loop correctors;
camera identifiers; video display inserter/splitters; video camera lenses; relay
boxes; illuminators; and TV surveillance accessory equipment - namely, blowers,
sunshields; washers, wipers and heaters.
Next Renewal
6/30/2018






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Korea, Republic of
Registered
8711345
6/5/1987
162361
11/15/1988
Blowers for surveillance camera, sunshields for surveillance camera, washers for
surveillance camera, wipers for surveillance camera, heaters for surveillance
cameras, consoles for surveillance camera, tilt drives for surveillance cameras,
pans for surveillance camera, display for surveillance cameras, differential
ground-loop correctors for surveillance camera, relay boxes for surveillance
camera, motion detectors for surveillance camera, video display inserter and
splitters for surveillance camera, video switch for surveillance camera, video
amplifiers for surveillance camera, audio modulators and demodulators for
surveillance camera, scanners. Cl. 9
Next Renewal
11/15/2018
Vicon Industries Inc.
VICON
Korea, Republic of
Registered
8711344
6/5/1987
168809
3/7/1989
Housing mounts, remote controls for TV cameras and lenses, identifiers, lenses
for video camera, illuminators, video camera, camera, switches for video camera,
digital frame switches for video cameras, enclosures for video cameras, robotic
positioning units for video camera and controls for video camera. Cl. 9
Next Renewal
3/7/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Singapore
Registered
T1007109F
6/4/2010
T1007109F
6/23/2011
Cameras; web cameras; Internet Protocol video cameras, namely cameras capable of
transmitting data and video via Internet Protocols; camera dome systems
comprising a digital video camera with lens, a high-speed positioning mechanism,
a signal decoder for remote control and a dome shaped enclosure, all sold as a
unit; camera positioning units; physical security information management
software for workstations, video and access control servers, video recorders,
digital video recorders, video encoders/decoders, data storage devices with
Redundant Array of Independent Disks capability, Internet Protocol cameras, High
Definition cameras, mega pixel cameras, robotic dome cameras, matrix video
switchers and related device controllers. Cl. 9
First Renewal
6/4/2020






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
U.S.
Registered
77/920,281
1/26/2010
3,902,931
1/11/2011
Physical security information management software for workstations; IP video
servers and computer servers for access control; video management software for
organizing and managing videos; access control software, namely, software for
monitoring and controlling physical entry to restricted areas; network video
recorders, digital video recorders, video encoders and video decoders; computer
backup and storage systems with multiple removable RAID cartridges; IP (internet
protocol) cameras; HD (high definition) cameras; mega-pixel cameras; robotic
dome cameras; matrix switchers for audio and video signals; RAID (redundant
array of independent disks) controllers, power controllers. Cl. 9
First Renewal
1/11/2021






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Korea, Republic of
Registered
40-2010-0030900
6/11/2010
890184
11/15/2011
Cameras, web cameras; IP video cameras, namely cameras capable of transmitting
data and video via internet protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units; physical security information management software for
workstations; video and access control servers; video management software;
access control software; network video records; digital video recorders; video
encoders/decoders; network storage units with RAID capability; IP Camera; HD
cameras; mega pixel cameras; robotic dome cameras; matrix video switchers and
related device controllers. Cl. 9
First Renewal
11/15/2021






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
European Union
Registered
10614626
2/3/2012
10614626
11/9/2013
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely computer video monitors; network video recorders;
video servers; digital video recorders; computer software for the management of
video signals; computer software that graphically interacts with a user for the
operation of video cameras; IP video nodes, namely Internet protocol-enabled
servers for the transmission of video and data over networks; digital and analog
video switches for routing video signals from cameras to monitors; and operator
controls, namely, keypads. Cl. 9
First Renewal
2/3/2022






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Benelux
Registered
46645
2/15/1982
380242
10/29/1982
Sleeves for cameras for television, switches making view, modules or blocks of
remote control for the positioning of cameras for television or lenses, lenses
for cameras shooting clubs- relay illuminators, and accessories for installation
and television sets monitoring including fans, heaters, sun protectors, cleaners
and activators. Cl. 9
Next Renewal
2/15/2022
Vicon Industries Inc.
VICON
France
Registered
62117
2/17/1982
1195776
2/17/1982
Electronic and electrical circuits, namely, electronic controls for motor driven
supports for cameras, electronic controls for motor-driven zoom lenses,
electronic switchers for selective use of TV cameras, including automatic and
manual sequence switchers; and motor drives, namely, motor-driven drives for
supports for TV cameras, and motor drives for zoom lenses. Cl. 9
Next Renewal
2/17/2022






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Italy
Registered
17788C/82
3/5/1982
1481697
2/13/1986
Housing for video cameras; camera mounts; and consoles for television
surveillance equipment; television surveillance equipment, namely, pan and tilt
drives, scanners, video switches, remote control units for positioning
television cameras and/or lenses; video amplifiers; motion detectors; camera
identifiers; video display inserter/splitters; video camera lenses; relay boxes;
illuminators; and television surveillance accessory equipment, namely, blowers,
sunshields, washers, wipers and heaters. Cl. 9
Next Renewal
3/5/2022






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
United Kingdom
Registered
1155103
6/3/1981
1155103
9/4/1985
Mounts, motor drive supports, pan and tilt drives, scanning drives, lenses and
housings, all for video cameras; modulators, demodulators and switches, all for
use in controlling video apparatus; electrical remote control units for use in
the positioning of video cameras and/or lenses; video signal amplifiers;
electronic devices for detecting motion of objects displayed on television
screens; consoles adapted to house the aforesaid goods; parts and fittings
included in Class 9 for all the aforesaid goods; all being for use in closed
circuit television for use in surveillance for security purposes. Cl. 9
Next Renewal
6/3/2022
Vicon Industries Inc.
VICON
Singapore
Registered
T87/01125Z
3/13/1987
T87/01125Z
6/15/1990
Mounts, motor drive supports, pan and tilt drives, scanning drives, lenses and
housings, all for video cameras; modulators, demodulators and switches, all for
use in controlling video apparatus; electrical remote control units for use in
the positioning of video cameras and/or lenses; video signal amplifiers;
electrical devices for detecting motion of objects displayed on television
screens; consoles adapted to house the aforesaid goods; display generators;
differentia. Cl. 9
Next Renewal
3/13/2024






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
China (People's Republic)
Registered
3450376
1/28/2003
3,450,376
8/28/2004
Video cameras, camera enclosures, robotic camera domes, video switches, digital
video transmission; digital video recorders, video lenses. Cl. 9
Next Renewal
8/27/2024






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
U.S.
Registered
78/779,470
12/22/2005
3,250,850
6/12/2007
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely computer video monitors; network video recorders;
video servers; digital video recorders; computer software for the management of
video signals; computer software that graphically interacts with a user for the
operation of video cameras; IP video nodes, namely Internet protocol-enabled
servers for the transmission of video and data over networks; digital and analog
video switches for routing video signals from cameras to monitors; and operator
controls, namely, keypads. Cl. 9
Next Renewal
6/12/2027






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Canada
Registered
1,588,616
8/2/2012
938,993
5/26/2016
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units; Physical security information management software for
workstations, video and access control servers, video management software,
network video recorders, digital video recorders, video encoders/decoders,
network storage units with RAID capability, IP (internet protocol) cameras, HO
(high definition) cameras, mega pixel cameras, robotic dome cameras, matrix
video switchers and related device controllers. (2) Physical security
information management software for workstations; IP video servers and computer
servers for access control; video management software for organizing and
managing videos; access control software namely, software for monitoring and
controlling physical entry to restricted areas, network video recorders, digital
video recorders, video encoders and video decoders; computer backup and storage
systems with multiple removable RAID cartridges; IP (internet protocol) cameras;
HO (high definition) cameras; megapixel cameras; robotic dome cameras; matrix
switchers for audio and video signals, RAID (redundant array of independent
disks) controllers, power controllers. (3) Access control software.
First Renewal
5/26/2031






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON & Design
European Union
Registered
8441974
7/22/2009
8441974
9/10/2010
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely computer video monitors; network video recorders;
video servers; digital video recorders; computer software for the management of
video signals; computer software that graphically interacts with a user for the
operation of video cameras; IP video nodes, namely Internet protocol-enabled
servers for the transmission of video and data over networks; digital and analog
video switches for routing video signals from cameras to monitors; and operator
controls, namely, keypads. Cl. 9
First Renewal
7/22/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON & Design
U.S.
Registered
77/783,889
7/17/2009
3,774,366
4/13/2010
Cameras; web cameras; IP video cameras, namely, cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely, pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely, auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely, computer video monitors; network video
recorders; video servers; digital video recorders; computer software for the
management of video signals; computer software that graphically interacts with a
user for the operation of video cameras; IP video nodes, namely, Internet
protocol-enabled servers for the transmission of video and data over networks;
digital and analog video switches for routing video signals from cameras to
monitors; and operator controls, namely, keypads. Cl. 9
First Renewal
4/13/2020






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICONNET
U.S.
Registered
77/522,847
7/15/2008
3,579,924
2/24/2009
Digital video surveillance system and access control system comprised of
software, cameras, network video recorders, digital video recorders, encoders,
decoders and display devices, namely, monitors. Cl. 9
First Renewal
2/24/2019
Vicon Industries Inc.
VICONNET
European Union
Registered
8420929
7/13/2009
8420929
1/21/2010
Digital video surveillance system nd access control system comprised of
software, cameras, network video recorders, digital video recorders, encoders,
decoders and display devices, namely, monitors. Cl. 9
First Renewal
7/13/2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Patents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Owner
Country
Status
Reg. No.
Description
Expiration Date
 
 
 
 
 
IQin Vision, Inc.
U.S.
Registered
8,411,151
System for, and method of, processing an image
3/29/2022
 
 
 
 
 
IQin Vision, Inc.
Canada
Registered
2478666
Modular system for processing an image and software kit
2/25/2023
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










